Judge Webb
dissenting.
I dissent. I believe it was error to submit the issue of last clear chance to the jury. The doctrine of last clear chance is based on the premise that although a plaintiff by his negligence contributes to his injury he should be allowed to recover if the defendant should reasonably avoid the injury after the plaintiff has been negligent. Justice Lake in Exum v. Boyles, 272 N.C. 567, 158 S.E. 2d 845 (1968) said, “It will be readily observed that the doc*538trine of last clear chance is not a single rule, but is a series of different rules applicable to different factual situations.” I believe we have applied the wrong rule in this case.
The majority states as the first element of the rule it applies as “(1) That the pedestrian negligently placed himself in a position of peril from which he could not escape by the exercise of reasonable care.” That is not the situation in this case. The plaintiff could have escaped from his position of peril until a very short time before he was hit. He did not do so because he negligently failed to look. This case differs from Exum in that the plaintiff in that case was in a position of helpless peril from which he could not escape.
I believe the rule which should be properly applied to this case is stated in the Restatement of the Law Second, Torts 2d sec. 480 which says:
A plaintiff who, by the exercise of reasonable vigilance could have observed the danger created by the defendant’s negligence in time to have avoided harm therefrom, may recover if, but only if, the defendant
(a) knew of the plaintiffs situation, and
(b) realized or had reason to realize that the plaintiff was inattentive to the situation and therefore unlikely to discover his peril in time to avoid harm, and
(c) thereafter is negligent in failing to utilize with reasonable care and competence his then existing ability to avoid harming the plaintiff.
This rule that if the plaintiff could escape from the position of peril in which his negligence has placed him he may recover only if the defendant knew of his peril applies to the law that if both parties are at fault there may be no recovery. If the defendant discovers the plaintiffs peril in time to avoid the injury and does not do so he is again negligent and recovery should be allowed. In this case there is no evidence that the defendant discovered the plaintiffs peril in time to avoid the collision.